DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinada [US 2019/0115950] in view of Xu [US 9848393].
As claim 1, Kakinada discloses a method for implementing in SAS comprising generating a neighborhood around a point [Fig 3B, Ref 314a is CBRS node creating   neighborhood around a point]; determining whether there is at least one radio of at least one system in the neighborhood, where the at least one radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum [Fig 5a, Ref 558 discloses CBRS RAN detects a TDD UE entering its neighborhood by receiving authentication message, Par. 0019 discloses CBRS is TDD], determining that at least one radio TDD radio is in the neighborhood, then determining an interference contribution at the point, in the shared frequency spectrum from a TDD radio of each system having a TDD radio in the neighborhood, wherein TDD system comprises at least two TDD radios wherein the interference contribution, at the point, is from one of the at least two TDD radios; and wherein each interference contribution is used as an interference contribution of a corresponding TDD system in the shared frequency spectrum at the point. [Par. 0016, 0140, 0185 discloses a CBSD for measuring interference contributed to the system and reporting to SAS in the shared frequency in order to protection incumbent device from interference of GAA device, Par. 0011].  However, Kakinada fails to disclose what Xu discloses determining an largest interference contribution at the point, in the shared frequency spectrum from a TDD radio of each system having a TDD radio in the neighborhood, wherein TDD system comprises at least two TDD radios wherein the largest interference contribution, at the point, is from one of the at least two TDD radios; [Fig 5A, Ref S510 discloses a TDD small cell base station for determining the interference contribution of each TDD UE of plurality of TDD UE to the TDD system and selecting a highest level of interference “largest interference contribution” from a plurality of UEs that served by the small base station, Col. 11:24-28 and 26:35-40] and wherein each largest interference contribution is used as an interference contribution of a corresponding TDD system in the shared frequency spectrum at the point [Fig 5A, Ref S510 discloses a TDD small cell base station for determining the interference contribution of each TDD UE of plurality of TDD UE to the TDD system and selecting a UE with a highest level of interference “largest interference contribution” from a plurality of UEs that served by the small base station as interference contributed to the small base station “the system”, Col. 15:35-40]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting largest contributed interference as an interference contribution of the system as disclosed by Xu into the teaching of Kakinada.  The motivation would have been to prevent data loss.
As claim 2, Kakinada discloses a neighborhood is circular [Fig 3B, Ref 314a is CBRS node for wireless broadcast a signal to create neighborhood around a point “circular”]. 
As claim 3, Xu discloses determining a largest interference contribution for a TDD system having a TDD radio in the neighborhood comprises: determining an interference contribution of each TDD radio of the TDD system in the neighborhood [Fig 5A, Ref S510 discloses a TDD small cell base station for determining the interference contribution of each TDD UE of plurality of TDD UE to the TDD system and selecting a highest level of interference “largest interference contribution” from a plurality of UEs that served by the small base station, Col. 11:24-28 and 26:35-40]; and selecting a largest interference contribution of a TDD radio of the TDD system [Col. 26:35-40 discloses selecting a highest level of interference “largest interference contribution” from a plurality of UEs that served by the small base station]. 

As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 19, Kakinada discloses the SAS controller is communicatively coupled to at least one radio [Fig 2, Ref 202, SAS1 couples to Ref 206, CBSD].
As claim 20, Kakinada discloses the SAS controller is communicatively coupled to at least one of an environmental sensing capability system [Fig 2, Ref 202 couples to .
Claims 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinada and Xu as applied to claims 1, 7 and 13 above, and further in view of Mueck [US 2017/0188314].
As claim 4, Kakinada and Xu fail to disclose what Mueck discloses determining that the interference is greater than the threshold level, then adjusting a transmit power of transmitting radios in the neighborhood [Par. 0112-0113 discloses if aggregated interference is greater than threshold than implementing power control such as increasing or decreasing]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for implement power control in order to reduce interference of the system as disclosed by Mueck into the teaching of Kakinada and Xu.  The motivation would have been to maintain the quality of signal.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Allowable Subject Matter
Claims 6, 12 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

contribution in the frequency spectrum at the point of radios in the neighborhood that do not operate using TDD; and determining an aggregate interference in the frequency spectrum at the point by adding the interference contributions of each TDD system and the radios that do not operate using TDD. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakinada [US 2019/0150134] discloses a method and system for connecting IOT to CBRS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414